DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Independent Claims 1, 14, and 17 are allowable. The restriction requirement for species, as set forth in the Office action mailed on 10/29/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) as this species is generic to the independent claims. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 12 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
Claims 1-20 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims of the planar sheet tube having a uniform thickness with a plurality of apertures as claimed, and specifically where the plurality of first recess features are distributed unequally around an entirety of the outer perimeter and the plurality of first recess features are configured to have a fluid flow therethrough during operation of the thermal transfer device. 
The closest prior art of record is Ayers et al. (U.S. Patent 5,181,561), Wanni (U.S. PGPub 2010/0116478) and (U.S. PGPub 2008/0245515), and Takikawa (U.S. Patetn 5,915,472).
Ayers teaches a planar tube sheet (element 42) for a thermal transfer device (element 10), wherein the tube sheet comprises a body (the sheet plate body of element 42) having a plurality of apertures (elements 48) that traverse therethrough, wherein the plurality of apertures are configured to receive a plurality of tubes of the thermal transfer device (elements 14, per Fig. 5); and an outer perimeter defining the body (edge of plate 42 in Fig. 4), wherein the outer perimeter has at least one first recess feature (recess shown but not numbered on edges of element 42 in Fig. 4) disposed therein, wherein the at least one first recess feature has a first shape and a first size, wherein the first shape is any shape aside from a semi-circle (per Fig. 4), and wherein the body and the outer perimeter are planar with respect to each other (per Fig. 4 and 5). It does not teach aperture thickness limitations or that outer recess are non-uniformly distributed.
Wanni (both PGPub 2010/0116478 and PGPub 2008/0245515) teaches a similar tube sheet, including perimeter recesses non-uniformly distributed but they are not for fluid flow but to be connected to supports.
Takikawa teaches a similar tube sheet, including perimeter recesses but the recess are uniformly distributed and other prior art does not make it obvious to modify them to be non-uniform.
 This prior art does not teach or make obvious the planar sheet tube having a uniform thickness with a plurality of apertures as claimed, and specifically where the plurality of first recess features are distributed unequally around an entirety of the outer perimeter and the plurality of first recess features are configured to have a fluid flow therethrough during operation of the thermal transfer device as claimed in independent claims 1, 14, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763